Citation Nr: 1429509	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  14-16 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which, in pertinent part, found that new and material evidence had not been received to reopen the claim of service connection for an acquired psychiatric disorder.  The RO in New York, New York, currently has jurisdiction over the Veteran's VA claims folder.

The Board observes that the RO appears to have subsequently made an implicit determination that new and material evidence has been received, in that the April 2014 Statement of the Case (SOC) addressed the merits of the underlying service connection claim.  Despite this implicit determination by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As part of his May 2014 VA Form 9 (Appeal to the Board), the Veteran checked the box to indicate he desired a hearing before a Veterans Law Judge of the Board at the local RO (i.e., a "Travel Board hearing").  However, the record reflects that no hearing was scheduled for the Veteran in accord with his request.  

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board in accordance with his request.  The Veteran should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the Veteran due process of law.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

